Citation Nr: 1718124	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  16-34 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Air Force from July 1966 to July 1968.  

Historically, in a June 1997 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, denied service connection for bilateral hearing loss.  The Veteran timely appealed the denial, and in September 1997, he testified at a hearing before a Decision Review Officer (DRO).  The Board notes that a transcript has been associated with the claims file.  In a September 1997 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) disability evaluation.  

In March 2014, the Veteran filed a claim for an increased rating for the service-connected bilateral hearing loss.  In an April 2014 rating decision, the RO increased the disability rating for the Veteran's bilateral hearing loss to 20 percent as of November 26, 2013.  

In October 2015, the Veteran filed a subsequent claim for an increased rating in excess of the assigned 20 percent rating.

This matter comes before the Board on appeal from the RO's November 2015 denial of an increased rating for the Veteran's bilateral hearing loss disability, currently rated 20 percent.  The Veteran timely appealed for an increased evaluation in excess of 20 percent.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advancing age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an increased rating in excess of the current 20 percent disability rating for his service-connected bilateral hearing loss.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was last afforded a VA examination for his bilateral hearing loss in October 2015.  In April 2016, the Veteran returned to the VA medical facility for a hearing aid check.  The audiologist noted that the Veteran reported having difficulty understanding in a large area, such as in an airport, and also in one-on-one conversations.  The audiologist updated the Veteran's hearing aids to the most current hearing evaluation from October 2015, which, compared to the previous hearing evaluation in May 2015, had declined based on the Veteran's statements that he had increased difficulty hearing in places like theaters.  In addition, after testing of the Veteran's hearing aids through a telephone, the Veteran reported that his left hearing aid needed to be a little louder.  As such, the audiologist increased the overall gain in the left hearing aid.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

In a November 2015 statement, the Veteran reported that even with his hearing aids place, he had difficulty hearing in public places, such as in the airport or in the theater, and in person-to-person conversations.  In addition, the Veteran stated that he had poor comprehension in telephone discussions as well; also with his hearing aids in place.  In his June 2016 appeal, the Veteran reiterated the assertions presented in his November 2015 statement.  In light of the Veteran's statements regarding the severity of his hearing loss, which are consistent with the April 2016 VA treatment notes, and the passage of nearly two years since the Veteran's last audiometric evaluation, the Board finds that the Veteran should be scheduled for a new examination to determine the current level of severity of his service-connected bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review. The examiner is to perform all indicated tests and studies, and provide pure tone threshold values and speech discrimination percentages using the Maryland CNC test.  The examiner should also describe the Veteran's reported effects of the Veteran's hearing loss disability on his functioning.  

The examiner should also provide an opinion concerning the impact of the bilateral hearing loss disability on the Veteran's ability to work.  

2.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After completing all indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought on appeal is not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


